Citation Nr: 0726057	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected low back injury with left lower extremity 
aching and sensory deficit.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to an evaluation in excess of 40 
percent for a service-connected low back injury with left 
lower extremity aching and sensory deficit.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  In 
December 2002, the RO awarded service connection for a low 
back injury and assigned a 20 percent rating, effective from 
October 21, 2002.  The veteran perfected an appeal concerning 
the disability rating and effective date.  However, in a 
March 2004 statement, he wrote that, "Grant of a minimum 40% 
evaluation for my service connection back condition will 
resolve all of my appeals."  Thereafter, in March 2004 the 
RO awarded a 40 percent rating for the veteran's service-
connected low back injury, effective from October 21, 2002; 
thereby resolving his appeal.  He was notified of this 
decision and of his appellate rights by letter dated March 
29, 2004.

In September 2004, the veteran filed a claim for service 
connection for left lower extremity peripheral neuropathy 
secondary to service-connected low back injury.  The RO 
denied that claim in a rating decision dated in March 2005.  

In April 2005, the RO received a letter from the veteran, 
dated March 30, 2005.  The letter was titled as a notice of 
disagreement.  The veteran stated "I want to appeal to the 
Board of Veteras (sic) (my back injury is worse now, and 
that's what causing my nerves in my left leg to be bad.  I'm 
requesting more compensation for my back."  This letter was 
a timely notice of disagreement with the March 2005 rating 
decision that denied service connection for left lower 
extremity peripheral neuropathy on a secondary basis, and was 
also a claim for an increased rating for the veteran's low 
back disability.  

In a June 2005 statement of the case issued by a Decision 
Review Officer (DRO), service connection was granted for the 
veteran's "left lower extremity aching and sensory deficit" 
(claimed as peripheral neuropathy) as a manifestation of his 
service-connected low back disability.  A 40 percent rating 
for the low back injury with left lower extremity aching and 
sensory deficit was confirmed.  The issue listed on the 
statement of the case was "Evaluation for service connected 
low back injury, with left lower extremity sensory aching and 
deficit (claimed as left lower extremity peripheral 
neuropathy."

The issuance of the June 2005 statement of the case was 
inappropriate, as there had been no prior rating decision 
denying the claim for an increased rating filed in April 
2005, nor a notice of disagreement.  See 38 C.F.R. § 20.200.  
This document is therefore construed as an initial denial of 
the claim for an increased rating.

In August 2005, the veteran filed a Form 9 indicating that he 
wanted to appeal all of the issues listed on the statement of 
the case.  He indicated that his disability was severe, 
arguing that he had not lost work days because of his 
disability only because he could not afford to take time off.  

The August 2005 filing expressed disagreement with the June 
2005 decision and indicates that the veteran seeks a higher 
rating.  Therefore, the August 2005 filing is a notice of 
disagreement with the June 2005 denial of the claim for an 
increased evaluation for the veteran's low back disability.  
See 38 C.F.R. § 20.201.  

Following receipt of a timely notice of disagreement, VA must 
issue a statement of the case as to the contested issue or 
issues.  The record is absent for a statement of the case 
following receipt by VA of the August 2005 notice of 
disagreement.  On remand, the veteran and his representative 
must be provided with a statement of the case addressing the 
assignment of the disability rating.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

After ensuring that all necessary 
development has been completed, issue the 
veteran a statement of the case addressing 
his claim for a rating in excess of 40 
percent for his service-connected low back 
injury, with left lower extremity aching 
and sensory deficit.  Inform the veteran 
that he must file a timely substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  Otherwise, if a timely substantive 
appeal is filed, and subject to current 
appellate procedures, this claim should be 
returned to the Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

